343 F.2d 162
145 U.S.P.Q. 1
The COLLISON SURGICAL ENGINEERING COMPANY, Appellant,v.MURRAY-BAUMGARTNER SURGICAL INSTRUMENT CO., Inc., Appellee.
No. 9722.
United States Court of Appeals Fourth Circuit.
Argued Feb. 4, 1965.Decided March 4, 1965.

Leonard J. Kerpelman, Baltimore, Md., for appellant.
William D. Hall, Washington, D.C.  (Roger A. Clapp, and Hinkley & Singley, Baltimore, Md., and Homer R. Montague, Washington, D.C., on brief), for appellee.
Before SOBELOFF and J. SPENCER BELL, Circuit Judges, and CHRISTIE, District Judge.
PER CURIAM:


1
This appeal involves the validity of patent No. 2,494,229 issued to John G. Collison for a surgical bone screw for use in applying an internal fixation plate to a fractured bone.  The District Court, in a full and carefully reasoned opinion, reached the conclusion that this patent was invalid for lack of invention over the prior art. 230 F. Supp. 572 (D.Md.1964).


2
We have carefully examined the record in light of the appellant's contentions and find ourselves in complete accord with the District Court's disposition of the case.  Concluding that the patent is invalid, we have no occasion to consider alternative defenses raised below and in this court.


3
Affirmed.